DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Appeal Brief filed on 11/24/2020.  A conference has been held regarding this appeal brief on 2/23/2021. Claims 1-2, 4, 7-12, 14, 16-17, 19 and 21-26 are pending in this office action, of which claims 1, 10 and 16 are independent claims.

Response to Arguments
Applicant's arguments, pages 9-19, filed 11/24/2020, with respect to the rejection of claims 1-2, 4, 7-12, 14, 16-17, 19 and 21-26 under 35 USC 103 have been fully considered and persuasive.  Therefore the rejection has been withdrawn. Claims 1-2, 4, 7-12, 14, 16-17, 19 and 21-26 have been allowed.
  
Reasons for Allowance
Claims 1-2, 4, 7-12, 14, 16-17, 19 and 21-26 (re-numbered 1-19) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference Knorr (US 20020077929 A1) discloses to methods and systems for electronically creating and managing pended orders. The present invention includes methods and systems whereby end users may select catalogued items from one or multiple e-vendors for immediate entry into an order pending database, for later transmission to an electronic vendor.


The major difference between the prior art and the instant invention is the improvement of the document based transaction processing where a user that relies solely on information from a document to perform a transaction related to the document may not be aware of other options for performing the transaction, which are specified and/or described outside of the document. This claimed invention improves document based transaction processing using relevant information frequently found outside of the documents using domain specific grammar. Where Knorr reference discloses methods and systems for electronically creating and managing pended orders that would ordinarily be processed using industry standard e-commerce fulfillment methods. The Pepe reference discloses system for bill analysis and the cumulative report of errors and utilization analysis which improved the computers accuracy in future analysis. However, none of the reference teaches the arguments presented in pages 9-17.

“obtaining a first communication associated with a document specifying transaction details for a pending transaction and scanning the first communication to identify one or more keywords, determining a domain of the first communication based on the one or more keywords, applying a domain-specific grammar to the first communication, wherein the domain- specific grammar corresponds to the domain of the first communication, and wherein the domain- specific grammar specifies one or more structures related to the domain, extracting data associated with the pending transaction from the first communication by using the domain-specific grammar to detect at least one structure of the one or more structures related to the domain in one or more sentences of the first communication and extract elements of the data from the one or more sentences, building a context for the pending transaction based on the data extracted from the first communication using the domain-specific grammar and based on the transaction details specified in the document, wherein the context provides information characterizing the pending transaction and the first communication and determining, from the context, one or more actions that are applicable to the pending transaction, performing at least one of the actions to the pending transaction, wherein the at least one of the actions comprises automatically scheduling a payment within a period determined based on the information in the context and presenting the context to a user associated with the document” as recited in the independent claims 1, 10 and 16. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




3/04/2021

/NARGIS SULTANA/Examiner, Art Unit 2164        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164